Title: From George Washington to Thomas Newton, Jr., 27 January 1773
From: Washington, George
To: Newton, Thomas Jr.



Sir,
Mount Vernon 27th Jan. 1773.

Inclos’d you have a Copy of my last. By the bearer Captn Silby Harney in the Willing Maid, I send you 200 Barrls of Superfine Flour, and 50 Barrl of Midlings (all the Vessell would carry) pr Invoices Inclos’d, which please to dispose of for the best prices you can get, immediately, unless by keeping it a while, there is an apparent prospect of selling it higher—You may allow Credit till April, July, or even October for this Flour, according as you find my Interest can be advanced by it.
I have not, as yet, sold an Oz. of Superfine Flour under 16/8 at my Mill; what you will now receive has been regularly Inspected the Inspectors Certificate being Inclosed. The Midlings must speak for itself, as I have had no Inspection thereon; but think I should not be much out if I was to add, that they are, in my opinion, of equal quality with common Flour, & in Philadelphia I am told, always bears the same price however as I am perswaded you will make the most of it I need only add that I am Sir Yr Most Obedt Servt

Go: Washington

